Citation Nr: 0001959	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) since October 30, 1989?

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1969, including service in the Republic of Vietnam, where he 
was awarded the Combat Infantryman's Badge and the Purple 
Heart.  

In April 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted 
service connection for post-traumatic stress disorder (PTSD).  
A temporary total disability rating of 100 percent was 
initially assigned because the veteran had earlier been 
hospitalized for treatment of the PTSD. 38 C.F.R. § 4.29 
(1990).  Upon termination of the temporary total rating, the 
PTSD was rated as 50 percent disabling.  The veteran 
disagreed with the April 1990 decision, and the RO determined 
in January 1993 that a rating higher than 50 percent was not 
warranted.  After considering additional medical and other 
evidence, the RO confirmed its decision not to assign a 
higher rating in November 1994 and February 1995 rating 
decisions.  The veteran provided testimony concerning his 
claim in November 1995 at a hearing at the RO and, after his 
claim continued to be denied, he appealed to the Board of 
Veterans' Appeals (Board).  The Board denied the request for 
a higher rating in July 1996, and the veteran appealed to the 
United States Court of Veterans Appeals (now United States 
Court of Appeals for Veterans Claims) [Court].  

While the case was pending at the Court, the veteran's 
representative and representatives of the Secretary of 
Veterans Affairs filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case for 
further development of the evidence and readjudication of the 
claim.  The Court granted the joint motion in a March 1997 
order.  The Board remanded the case to the RO in accordance 
with the Court's directives in February 1998.

REMAND

In its February 1998 Remand the Board specifically requested 
that the veteran be afforded a Social and Industrial Survey 
(Survey), as well as a compensation examination by a 
psychiatrist.  Alas, the veteran was only afforded a 
psychological examination, and an administrative one sentence 
review by physician suggested that the requested social and 
industrial survey was provided in the psychologist's report.  
The veteran's representative argues that this action does not 
comply with the dictates of the Court's order and the 1998 
Remand.  The Board agrees.  The psychologist's report can 
only serve as a psychological evaluation, and it cannot serve 
as either a psychiatric study or social and industrial 
survey.  Further development is therefore required.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

The representative also argues that the claims folder does 
not include all the hospital reports referenced in an August 
1998 examination report, to specifically include treatment 
records from the VA Bay Pines Medical Center.  Recent 
psychiatric treatment information certainly impacts on any 
increased rating claim, and hence, as previously requested in 
February 1998, VA records not of record must be secured.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Other conditions that were diagnosed while the veteran was 
hospitalized at the VA medical center from July to August 
1994 included alcohol abuse.  The representative has argued 
that VA should consider whether the veteran's abuse of 
alcohol or his alcoholic liver disease is proximately due to 
or the result of his service-connected PTSD.  Secondary 
service connection was, however, denied in an April 1997 
rating decision and the veteran has not perfected a timely 
appeal.  Hence, the Board cannot exercise jurisdiction over 
this issue.  38 U.S.C.A. § 7108 (West 1991).

The veteran has, however, filed a timely notice of 
disagreement to the RO's denial of the claims of entitlement 
to service connection for diabetes mellitus, and a total 
rating based on individual unemployability.   Unfortunately, 
a statement of the case with respect to these issues has yet 
to be issued.  Hence, under the doctrine announced in 
Manlicon v. West, 12 Vet. App. 238 (1999), these issues are 
remanded so that a statement of the case may be issued.  The 
veteran is hereby advised that the Board will only exercise 
appellate jurisdiction over these issues if he files a timely 
substantive appeal that complies with the provisions of 38 
U.S.C.A. § 7105 (West 1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO must request that the veteran 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for PTSD and any other 
psychiatric illness since 1990.  
Thereafter, with any necessary 
authorization from the veteran, the RO 
must attempt to obtain copies of all 
pertinent treatment records identified 
that have not been previously secured.  
The RO must insure that all VA treatment 
records since 1990 are associated with 
the claims folders, to specifically 
include the treatment records from the VA 
Bay Pines Medical Center referenced in 
the August 1998 examination report.  If 
any private records mentioned by the 
veteran are unavailable, the reason why 
should be documented in the claims 
folders.  

2.  After the aforementioned records and 
documents have been obtained, the RO must 
arrange for the veteran to undergo a VA 
Social and Industrial Survey.  Family 
members, former coworkers, members of the 
community and the veteran must be 
interviewed by a social worker.  The 
social worker must express an opinion 
with complete rationale as to the impact 
of post traumatic stress disorder on the 
veteran's ability to secure or follow a 
substantially gainful occupation.  The 
claims folder must be made available to 
the social worker prior to the 
examination of the veteran.  

3.  Thereafter, the RO must schedule the 
veteran for a VA psychiatric examination 
to be conducted by a psychiatrist in 
order to determine the nature and extent 
of his PTSD.  All necessary tests and 
studies, including appropriate studies 
must be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination must contain a detailed 
account of all manifestations of PTSD 
found.  If psychiatric disorders other 
than PTSD are found, the examiner must 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, that fact should be so 
specified.  

The psychiatrist is required to identify 
the frequency and severity of all 
findings, and to enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner must offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; the presence or absence of 
depression; and his ability to obtain and 
maintain employment.  Commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value.  
A multi-axial assessment must be offered 
and a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning [GAF] score), with an 
explanation of the numeric code assigned, 
is to be included.   The claims folder 
and a copy of this remand must be made 
available to the examiners for review in 
conjunction with the examination.  The 
examination report is to be typed.  

4.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should review the reports of the 
psychiatric examination and the social 
and industrial survey to ensure that each 
adequately addresses the issues and 
concerns that were noted in the Joint 
Motion for Remand, which was adopted and 
incorporated by the Court in its March 
1997 order.  If the reports do not 
contain sufficient information in any 
critical respect, then they must be 
returned as inadequate for rating 
purposes and any additional information 
that is necessary included. 38 C.F.R. § 
4.2.

6.  The RO should thereafter review what 
evaluation is warranted for PTSD since 
October 30, 1989, under both the 
psychiatric rating criteria in effect 
prior to and after November 7, 1996.  
Specific consideration of the appellant's 
entitlement to staged ratings under the 
rationale announced in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) is required, 
and the RO should carefully document 
their consideration of the Fenderson 
doctrine. 

7.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for diabetes mellitus, 
and a total rating based on individual 
unemployability.  These issues should be 
certified for appellate review if any 
only if the appellant submits a timely 
substantive appeal.

If the benefit sought is not granted to the veteran's 
satisfaction, then he and his representative must be issued a 
supplemental statement of the case and given an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, concerning the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  
  A remand by this Court or the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either personally or as "the head of the Department." 38 
U.S.C. § 303.  It matters not that the agencies of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical opinions are not under the Board as part of a vertical 
chain of command which would subject them to the direct mandates of the Board.


